Citation Nr: 1500243	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-25 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material have been received to reopen the claim of entitlement to service connection for lung cancer, claimed as due to herbicide exposure.

2.  Entitlement to an increased initial rating for irritable bowel syndrome (IBS), currently rated as zero percent (noncompensable) disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for IBS and assigned noncompensable evaluation, effective March 4, 2009; and denied service connection for lung cancer, claimed as due to herbicide exposure.  

As will be discussed in detail below, the RO issued a now final rating decision in November 2007 denying service connection for lung cancer.  The Veteran filed a new claim of entitlement to service connection for lung cancer in March 2009.  

The RO has determined that no new and material evidence was received with respect to the claim, but has alternately denied the claim on the merits.  See Rating Decisions date October 2009 and January 2010.  The Board must nevertheless make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In November 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript has been associated with the claims file.  

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and whether new and material evidence have been received to reopen to claim of entitlement to service connection for a back condition were raised on the record at the November 2014 Hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an increased initial rating for IBS and entitlement to service connection for lung cancer, claimed as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Entitlement to service connection for lung cancer, claimed as due to herbicide exposure, was denied by a November 2007 rating decision.  The Veteran did not perfect an appeal and no new and material evidence was filed within one year of the decision. 
	
2.  The evidence received since the November 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for lung cancer, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied entitlement to service connection for lung cancer, claimed as due to herbicide exposure, is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

3.  Evidence received since the November 2007 rating decision denying service connection lung cancer, claimed as due to herbicide exposure, is new and material to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for lung cancer, claimed as due to herbicide exposure, was denied on the merits in a November 2007 rating decision.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the notice of the decision and it became final.   38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, new evidence is presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the November 2007 decision includes testimony from the Veteran at the November 2014 Hearing that a spot was found on his lung in 1982 or 1983.  The prior denial was premised on there being no official record showing herbicide exposure.  The testimony places the onset of lung cancer closer in time to service and raises the possibility of service connection on a direct or presumptive basis.  The testimony is new and material evidence sufficient to reopen the claim.



ORDER

New and material evidence had been received to reopen a claim of entitlement to service connection lung cancer; the claim is to this extent allowed.



REMAND

The finding of new and material evidence to reopen the claim, entitles the Veteran to a new examination.  Shade v. Shinseki, at 121.

Although the Veteran testified that a private physician had indicated there was a relationship between the Veteran's lung cancer and his claimed exposure to herbicides; this opinion has not been associated with the claims file.  Additionally, the reported records pertaining to the 1982 or 1983, findings of a spot on the lungs have not been obtained.  VA has a duty to obtain all reported private records of treatment.  Massey v. Brown, 7 Vet. App. 204 (1994).

At the November 2014 Hearing, the Veteran reported that his IBS had worsened since his last VA examination.  See Hearing Transcript, p. 10.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records of treatment from the unidentified private physician in Atlanta, Georgia who provided a nexus opinion with respect to his lung cancer and its relation to herbicide exposure.  Also request authorization to obtain private treatment records dated in 1982 or 1983 which revealed a spot on the Veteran lungs.  

If any requested records cannot be obtained, the Veteran and his representative should be notified of the missing records, told what efforts were made to get the records, and what further action will be taken with regard to the claims, including their possible denial.

2.  Schedule the Veteran for a VA examination to determine the likely etiology of his lung cancer.  The claims must be made available to examiner.  

The examiner must opine as to whether it is as least as likely as not (50 percent or greater probability) the Veteran's lung cancer is related to his active service, to include claimed exposure to herbicides while serving in Hawaii.  

A rationale must accompany all opinions.  

3.  Schedule the Veteran for a VA examination to assess the current severity of his IBS.  The claims file must be made available to the examiner.  

A rationale must accompany any opinion provided. 

4.  If any issue remains denied, issue a supplemental statement of the case.  Then, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


